Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Koopman on 6/8/2021.
The application has been amended as follows: 
Claim 1, line 27 “the display unit” has been changed to-the display-.
Claim 1, line 29 “the display unit” has been changed to-the display-.
Allowable Subject Matter
Claims 1-6, 8, 9, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed device wherein the array of mechanical switches are arranged with respect to the first section of the display and the electronic control unit in such a way that the portion of each mechanical switch formed by the material which allows underlying information of the display to be visible covers the first section of the display and another portion of each mechanical switch covers a section of the electronic control unit, and wherein each of the array of mechanical switches is coupled to a respective one of 
Regarding claim 12, the prior art fails to teach or show, alone or in combination, the claimed device wherein the array of mechanical switches are arranged with respect to the display in such a way that the portion of each mechanical switch formed by the material which allows underlying information of the display to be visible covers a first section of the display and another portion of each mechanical switch does not cover any portion of the display, wherein a length of the plunger is selected such that the display is positioned closer to the array of mechanical switches than the electronic control unit, and the electronic control unit at least partially overlays the display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/Primary Examiner, Art Unit 2833